     Case 1:21-cv-00106-DAD-SAB Document 6 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                        No.: 1:21-cv-00106-DAD-SAB

12                        Plaintiff(s),             ORDER RE STIPULATION TO EXTEND TIME
                                                    FOR DEFENDANTS TO RESPOND TO
13 LAWRENCE A. HOWEN, ET AL.                        PLAINTIFF’S COMPLAINT

14                        Defendant.                (ECF No. 5)

15                                                  DEADLINE: MARCH 12, 2021

16

17          On February 16, 2021, the parties filed a stipulation extending time for Defendants to file

18 a response to the complaint.

19          Pursuant to the stipulation of the parties and finding good cause, Defendant shall file a

20 responsive pleading on or before March 12, 2021.

21
     IT IS SO ORDERED.
22

23 Dated:     February 17, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                     1
